Save as presently stated, the judgment under review will be affirmed, for the reasons expressed in the memorandum delivered by Circuit Court Judge Ackerson.
In reaching the stated result, we do not, under the circumstances exhibited, find it necessary to express, and we do not express, any opinion as to whether respondent did or did not *Page 365 
have the right to pay the full purchase price ($25,000) for the stock at any time he elected without waiting to pay it, as provided, in installments, or whether respondent did or did not have the right (had he asserted it) to accelerate the payment of the agreed installments of the purchase price.
Judgment is affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 16.
For reversal — None. *Page 366